     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 1 of 32



 1   STINSON LLP
     Sharon W. Ng      Bar No. 024975
 2   1850 N. Central Avenue, Suite 2100
     Phoenix, AZ 85004
 3   Telephone: 602.212.8676
     Facsimile: 602.586.5291
 4   E-mail:    sharon.ng@stinson.com
 5   Todd Noteboom, admitted pro hac vice
     50 South Sixth Street, Suite 2600
 6   Minneapolis, MN 55402
     Telephone: 612.335.1894
 7   Facsimile: 612.335.1657
     E-mail:     todd.noteboom@stinson.com
 8
     Jeremy A. Root, admitted pro hac vice
 9   230 W. McCarty Street
     Jefferson City, MO 65101-1553
10   Telephone: 573.556.3609
     Facsimile: 573.556.3635
11   E-mail:      jeremy.root@stinson.com
12   Attorneys for Defendant
13                     IN THE UNITED STATES DISTRICT COURT
14                           FOR THE DISTRICT OF ARIZONA
15   Earl L. McClure, individually and on             CLASS ACTION
16   behalf of all others similarly situated,
                                                      CASE NO. 2:20-cv-01389-SMB
17                         Plaintiff,
                                                      FIRST AMENDED ANSWER TO
18   v.                                               CLASS ACTION COMPLAINT

19   State Farm Life Insurance Company,               JURY TRIAL DEMANDED

20                         Defendant.

21         Defendant State Farm Life Insurance Company (hereinafter “State Farm”) hereby
22 responds and answers the allegations of Plaintiff’s putative Class Action Complaint.
23 Except as expressly admitted in this First Amended Answer below, State Farm denies all
24 the Plaintiff’s allegations.
25                                      INTRODUCTION
26         1.     This is a class action to recover amounts that Defendant charged and
27 collected from Plaintiff and other similarly situated life insurance policy owners in excess
28 of amounts authorized by the express terms of their policies. Plaintiff’s claims and those
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 2 of 32



 1 of the proposed class members are exclusively supported by the explicit provisions of
 2 their life insurance policies and are not derived from any alleged conversations had, or
 3 documents reviewed, at the time of sale.
 4         ANSWER: State Farm denies these allegations and specifically denies that
 5 this case meets the requirements for certification of a class under Fed. R. Civ. P. 23.
 6         2.    The terms of Plaintiff’s life insurance policy provide for an “Account
 7 Value” consisting of monies held in trust by Defendant for Plaintiff. Over the course of
 8 several years, Defendant deducted monies from Plaintiff’s Account Value in breach of
 9 his policy’s terms.
10         ANSWER: State Farm denies these allegations.
11         3.    Defendant is contractually bound to deduct only those charges explicitly
12 identified and authorized by the terms of its life insurance policies, which are fully
13 integrated agreements. Defendant deducts charges from the Account Values of Plaintiff
14 and the proposed class members in excess of amounts specifically permitted by their life
15 insurance policies.
16         ANSWER: State Farm denies these allegations.
17         4.    Defendant has caused material harm to Plaintiff and the proposed class
18 members by improperly draining monies they accumulated in the Account Values of their
19 policies. Every unauthorized dollar taken from policy owners is one less dollar on which
20 policy owners earn interest and one less dollar that can be: applied to pay future
21 premiums; used to increase the death benefit; used as collateral for policy loans; or
22 withdrawn as cash.
23         ANSWER: State Farm denies these allegations.
24         5.    Plaintiff brings this case as a class action under Federal Rule of Civil
25 Procedure 23, individually and as a representative of the following (the “Class”): All
26 persons who own or owned a universal life policy issued by State Farm on its policy form
27 94030 in the State of Arizona.
28         ANSWER: State Farm admits that Plaintiff purports to bring this case as a


                                               2
      Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 3 of 32



 1 class action under Fed. R. Civ. P. 23 but denies that the case meets the requirements
 2 for certification of a class and otherwise denies these allegations.
 3                                          PARTIES
 4         6.      Plaintiff Earl L. McClure is an individual and resident of the State of
 5 Arizona.
 6         ANSWER: State Farm admits these allegations.
 7         7.      Defendant State Farm Life Insurance Company is a life insurance company
 8 organized and existing under the laws of the State of Illinois, and maintains its principal
 9 place of business in Bloomington, Illinois.
10         ANSWER: State Farm admits these allegations.
11                             JURISDICTION AND VENUE
12         8.      This Court has jurisdiction over all causes of action asserted herein pursuant
13 to 28 U.S.C. § 1332(d) because this is a class action with diversity of citizenship between
14 parties and the matter in controversy exceeds $5,000,000, exclusive of interest and costs,
15 and the proposed Class contains more than 100 members.
16         ANSWER: State Farm does not contest this Court’s jurisdiction at this time,
17 as it pertains to the named Plaintiff but denies all allegations contained in Paragraph
18 8 of Plaintiff’s Complaint.
19         9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
20 Defendant is a resident of this District and a substantial portion of the events giving rise
21 to Plaintiff’s causes of action occurred in this District.
22         ANSWER: State Farm admits that Plaintiff was a resident of this District.
23 State Farm admits that Plaintiff purchased the life insurance policy in question in
24 this District and further that he made the initial premium payments in this District
25 but denies that “a substantial portion of the events giving rise to Plaintiff’s causes of
26 action occurred in this District.” Except as expressly admitted, State Farm denies
27 all remaining allegations contained in Paragraph 9 of Plaintiff’s Complaint.
28


                                                  3
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 4 of 32



 1                              FACTUAL BACKGROUND
 2         10.    Plaintiff purchased from Defendant a flexible premium adjustable
 3 insurance policy bearing the policy number LF-1518-6782, and a policy date of February
 4 6, 1997, with an initial basic amount of $100,000. A true and accurate copy of Plaintiff’s
 5 policy (the “Policy”) is attached hereto as Exhibit A and incorporated herein by reference.
 6         ANSWER: State Farm admits that Plaintiff purchased a flexible premium
 7 adjustable insurance policy bearing the policy number LF-1518-6782, and a policy
 8 date of February 6, 1997, with an initial basic amount of $100,000. Except as
 9 expressly admitted, State Farm denies the allegations contained in Paragraph 10 of
10 Plaintiff’s Complaint.
11         11.    Plaintiff has always been both the “owner” and “insured” under the Policy.
12         ANSWER: State Farm denies these allegations. Plaintiff voluntarily
13 surrendered his policy and terminated the contract in 1999.
14         12.    Defendant is the effective and liable insurer of the Policy.
15         ANSWER: State Farm denies these allegations. Plaintiff voluntarily
16 surrendered his policy and terminated the contract in 1999.
17         13.    The Policy is a valid and enforceable contract between Plaintiff and
18 Defendant.
19         ANSWER: State Farm denies these allegations. Plaintiff voluntarily
20 surrendered his policy and terminated the contract in 1999.
21         14.    “The [P]olicy is the entire contract,” and it consists of “the Basic Plan, any
22 amendments, endorsements, and riders, and a copy of the application.” Ex. A at p. 11.
23         ANSWER: State Farm admits the quoted language is an excerpt of a
24 provision of the Policy issued to Plaintiff titled “The Contract,” under a section
25 headed “General Provisions.” Except as expressly admitted, State Farm denies the
26 allegations contained in Paragraph 14 of Plaintiff’s Complaint because they attempt
27 to excerpt one portion of the Policy for consideration outside of the context of the
28 Policy as a whole.


                                                 4
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 5 of 32



 1         15.    The terms of the Policy are not subject to individual negotiation and are
 2 materially the same for all policy owners. They cannot be altered by an agent’s
 3 representations at the time of sale.
 4         ANSWER: State Farm denies these allegations.
 5         16.    The Policy provides that, “[o]nly an officer has the right to change this
 6 policy. No agent has the authority to change the policy or to waive any of its terms. All
 7 endorsements, amendments, and riders must be signed by an officer to be valid.” Ex. A
 8 at p. 11.
 9         ANSWER: State Farm admits the quoted language is an excerpt of a
10 provision of the Policy issued to Plaintiff titled “The Contract,” under a section
11 headed “General Provisions.” Except as expressly admitted, State Farm denies the
12 allegations contained in Paragraph 16 of Plaintiff’s Complaint because they attempt
13 to excerpt one portion of the Policy for consideration outside of the context of the
14 Policy as a whole.
15         17.    Defendant administered and currently administers all aspects of the policies
16 that fall within the Class definition set forth above (the “Policies”), including collecting
17 premiums, and setting, assessing and deducting policy charges.
18         ANSWER: State Farm admits that it collected premiums and set, assessed,
19 and deducted Policy charges according to the terms of Plaintiff’s Policy from the
20 Policy Date until its surrender, and that the premiums and charges were shown to
21 Plaintiff on his annual notices. State Farm denies that it currently administers any
22 aspect of the Policy for Plaintiff. Plaintiff voluntarily surrendered his policy and
23 terminated the contract in 1999. Except as expressly admitted, State Farm denies
24 the allegations in Paragraph 17 of Plaintiff’s Complaint and specifically denies that
25 this case meets the requirements for class certification under Rule 23 of the Federal
26 Rules of Civil Procedure.
27         18.    In addition to a death benefit, the Policies provide policy owners a savings,
28 or interest-bearing, component that is identified in the Policies as the “Account Value.”


                                                 5
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 6 of 32



 1         ANSWER: State Farm admits that the Policy contained an “Account Value”
 2 that is defined in the Policy and admits that the Policy contained a death benefit.
 3 State Farm denies any allegation inconsistent with the Policy terms. Except as
 4 expressly admitted, State Farm denies the allegations contained in Paragraph 18 of
 5 Plaintiff’s Complaint and specifically denies that this case meets the requirements
 6 for class certification under Rule 23 of the Federal Rules of Civil Procedure.
 7         19.   Generally speaking, premium dollars are deposited into the Account Value,
 8 from which Defendant deducts those monthly charges authorized by the terms of the
 9 Policies. The Account Value earns interest as provided by the Policies.
10         ANSWER: State Farm admits the Policy established the definition of
11 “Account Value” and the authorized deductions in the Policy. State Farm further
12 admits that the Account Value could earn interest as authorized by the Policy. State
13 Farm denies any allegation inconsistent with the Policy terms. Except as expressly
14 admitted, State Farm denies the allegations contained in Paragraph 19 of Plaintiff’s
15 Complaint and specifically denies that this case meets the requirements for class
16 certification under Rule 23 of the Federal Rules of Civil Procedure.
17         20.   The money that makes up the Account Value is the property of the policy
18 owner and is held in trust by Defendant.
19         ANSWER: State Farm admits that the Account Value of the Policy was
20 administered according to the terms of the contract. Except as expressly admitted,
21 State Farm denies the allegations contained in Paragraph 20 of Plaintiff’s Complaint
22 and specifically denies that this case meets the requirements for class certification
23 under Rule 23 of the Federal Rules of Civil Procedure.
24         21.   Under the express terms of the Policies, a “premium expense charge” is
25 taken from each premium payment in the amount of 5% of each premium paid. Ex. A at
26 p. 3.
27         ANSWER: State Farm admits that the Policy authorized a premium expense
28 charge as described in this paragraph. State Farm denies any allegation inconsistent


                                               6
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 7 of 32



 1 with the Policy terms and specifically denies that this case meets the requirements
 2 for class certification under Rule 23 of the Federal Rules of Civil Procedure.
 3         22.      The Account Value is equal to 95% of the initial premium less the monthly
 4 deduction for the first policy month, and thereafter:
 5                  The account value on any deduction date after the policy date
 6                  is the account value on the prior deduction date:
                        (1) plus 95% of any premiums received since the prior
 7                          deduction date,
                        (2) less the deduction for the cost of insurance for any
 8
                            increase in Basic Amount and the monthly charges for
 9                          any riders that became effective since the prior
                            deduction date,
10                      (3) less any withdrawals since the prior deduction date,
11                      (4) less the current monthly deduction,
                        (5) plus any dividend paid and added to the account value
12                          on the current deduction date, and
                        (6) plus any interest accrued since the prior deduction
13
                            date.
14                  The account value on any other date is the account value on
                    the prior deduction date:
15                      (1) plus 95% of any premiums received since the prior
16                          deduction date,
                        (2) less the deduction for the cost of insurance for any
17                          increase in Basic Amount and the monthly charges for
                            any riders that became effective since the prior
18
                            deduction date,
19                      (3) less any withdrawals since the prior deduction date,
                            and
20                      (4) plus any interest accrued since the prior deduction
21                          date.

22 Ex. A at p. 9.
23         ANSWER: State Farm admits that the Policy defined Account Value as
24 described in this paragraph. State Farm denies any allegation inconsistent with the
25 Policy terms. Except as expressly admitted, State Farm denies the allegations
26 contained in Paragraph 22 of Plaintiff’s Complaint.
27         23.      The “Policy Date” is “[t]he effective date of this Policy,” and the
28 “Deduction Date” is “[t]he policy date and each monthly anniversary of the policy date.”


                                                 7
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 8 of 32



 1 Ex. A at p. 5. Therefore, the Deduction Date under Plaintiff’s Policy is the 6th of each
 2 month. Ex. A. at p. 3.
 3         ANSWER: State Farm admits that the Policy defined “Policy Date” as “[t]he
 4 effective date of this Policy” and defined “Deduction Date” as “[t]he policy date and
 5 each monthly anniversary of the policy date.” State Farm further admits that the
 6 Deduction Date under Plaintiff’s Policy was the 6th of each month. State Farm
 7 denies any allegation inconsistent with the Policy terms. Except as expressly
 8 admitted, State Farm denies the allegations contained in Paragraph 23 of Plaintiff’s
 9 Complaint.
10         24.   Defendant may access and withdraw funds from the Account Value only as
11 expressly authorized by the Policies.
12         ANSWER: State Farm admits that the Policy defined how charges may be
13 assessed and deducted from the Account Value. State Farm denies any allegation
14 inconsistent with the Policy terms. Except as expressly admitted, State Farm denies
15 the allegations contained in Paragraph 24 of Plaintiff’s Complaint and specifically
16 denies that this case meets the requirements for class certification under Rule 23 of
17 the Federal Rules of Civil Procedure.
18         25.   The Policies expressly define the specific charges that Defendant may
19 assess and deduct from a given policy owner’s premium payments and the accumulated
20 Account Value. Defendant may deduct only those charges allowed by the Policies.
21         ANSWER: State Farm admits that Plaintiff’s Policy defined how charges may
22 be assessed and deducted from the Account Value and premium payments and that
23 all charges and deductions on the Policy were shown to Plaintiff on his annual
24 notices prior to his voluntary surrender and termination of his policy in 1999. State
25 Farm denies any allegation inconsistent with the Policy terms. Except as expressly
26 admitted, State Farm denies the allegations contained in Paragraph 25 of Plaintiff’s
27 Complaint and specifically denies that this case meets the requirements for class
28 certification under Rule 23 of the Federal Rules of Civil Procedure.


                                               8
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 9 of 32



 1         26.      The Policies authorize Defendant to take a “Monthly Deduction” from the
 2 policy owner’s Account Value each month. Ex. A at p. 9.
 3         ANSWER: State Farm admits that Plaintiff’s Policy authorized State Farm
 4 to take a “Monthly Deduction” from Plaintiff’s Account Value each month and that
 5 the deductions were shown to Plaintiff on his annual notices prior to his voluntary
 6 surrender and termination of his policy in 1999. State Farm denies the remaining
 7 allegations in Paragraph 26 of Plaintiff’s Complaint and specifically denies that this
 8 case meets the requirements for class certification under Rule 23 of the Federal
 9 Rules of Civil Procedure.
10         27.      The Policies expressly define the Monthly Deduction as follows:
11                  Monthly Deduction. This deduction is made each month,
                    whether or not premiums are paid, as long as the cash
12
                    surrender value is enough to cover that monthly deduction.
13                  Each deduction includes:
                    (1)    the cost of insurance,
14                  (2)    the monthly charges for any riders, and
15                  (3)    the monthly expense charge.

16 Ex. A at p. 9.
17         ANSWER: State Farm admits that the Policy defined how charges may be
18 assessed and deducted from the Account Value and premium payments and that the
19 deductions were shown to Plaintiff on his annual notices prior to his voluntary
20 surrender and termination of his policy in 1999. State Farm denies any allegation
21 inconsistent with the Policy terms. Except as expressly admitted, State Farm denies
22 the allegations contained in Paragraph 27 of Plaintiff’s Complaint and specifically
23 denies that this case meets the requirements for class certification under Rule 23 of
24 the Federal Rules of Civil Procedure.
25         28.      The Policies state that the monthly expense charge (“Expense Charge”) is
26 $5.00. Ex. A at p. 3.
27         ANSWER: State Farm admits that Plaintiff’s policy had a monthly expense
28 charge of $5.00. State Farm denies the remaining allegations in Paragraph 28 of


                                                9
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 10 of 32



 1 Plaintiff’s Complaint and specifically denies that this case meets the requirements
 2 for class certification under Rule 23 of the Federal Rules of Civil Procedure.
 3         29.   The Policies also expressly define how the charge for the monthly “Cost of
 4 Insurance” (“Cost of Insurance Charge”) is determined and calculated:
 5               Cost of Insurance. This cost is calculated each month. The
                 cost is determined separately for the Initial Basic Amount and
 6               each increase in Basic Amount.
 7               The cost of insurance is the monthly cost of insurance times
                 the difference between (1) and (2), where:
 8                   (1) is the amount of insurance on the deduction date at the
 9                       start of the month divided by 1.0032737, and
                     (2) is the account value on the deduction date at the start
10                       of the month before the cost of insurance and the
                         monthly charge for any waiver of monthly deduction
11
                         benefit rider are deducted.
12               Until the account value exceeds the Initial Basic Amount, the
                 account value is part of the Initial Basic Amount. Once the
13               account value exceeds that amount, if there have been any
                 increases in Basic Amount, the excess will be part of the
14               increases in order in which the increases occurred.

15 Ex. A at p. 10.
16         ANSWER: State Farm admits that the Policy contained the quoted terms.
17 State Farm denies any allegation inconsistent with the Policy terms. Except as
18 expressly admitted, State Farm denies the allegations contained in Paragraph 29 of
19 Plaintiff’s Complaint and specifically denies that this case meets the requirements
20 for class certification under Rule 23 of the Federal Rules of Civil Procedure.
21         30.   The Policies specify the factors Defendant may use to determine “Monthly
22 Cost of Insurance Rates,” which are used to calculate the Cost of Insurance Charges that
23 are deducted from the Account Value each month:
24               Monthly Cost of Insurance Rates. These rates for each
                 policy year are based on the Insured’s age on the policy
25               anniversary, sex, and applicable rate class. A rate class will
                 be determined for the Initial Basic Amount and for each
26               increase. The rates shown on page 4 are the maximum
                 monthly cost of insurance rates for the Initial Basic Amount.
27               Maximum monthly cost of insurance rates will be provided
                 for each increase in the Basic Amount. We can charge rates
28               lower than those shown. Such rates can be adjusted for


                                               10
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 11 of 32



 1                 projected changes in mortality but cannot exceed the
                   maximum monthly cost of insurance rates. Such adjustments
 2                 cannot be made more than once a calendar year.
 3 Ex. A at p. 10.
 4          ANSWER: State Farm admits that the Policy contained the quoted terms.

 5 State Farm denies any allegation inconsistent with the Policy terms. Except as
 6 expressly admitted, State Farm denies the allegations contained in Paragraph 30 of
 7 the Plaintiff’s Complaint and specifically denies that this case meets the
 8 requirements for class certification under Rule 23 of the Federal Rules of Civil
 9 Procedure.
10          31.    Defendant admits that a rate “based on” factors explicitly identified in the

11 Policies must be determined using only those factors identified and no other unidentified
12 factors. See Alleman v. State Farm Life Ins. Co., 334 F. Appx. 470, 472 (3rd Cir. 2009)
13 (affirming summary judgment in State Farm’s favor and rejecting plaintiff insured’s
14 argument that a provision in the life insurance policy stating a charge would be “based
15 on the Insured’s age last birthday and sex” should be read to include other undisclosed
16 factors, because “[b]y the plain language of these policies, it is clear that the insureds’ age
17 and sex are the only mortality factors relevant to the rate ....”) (emphasis added).
18          ANSWER: Paragraph 31 of Plaintiff’s Complaint contains legal conclusions

19 that do not require a response. To the extent a response is required, State Farm
20 denies the allegations contained in Paragraph 31 of Plaintiff’s Complaint.
21          32.    Thus, under the explicit terms of the Policies, Defendant is authorized to

22 determine Monthly Cost of Insurance Rates for each policy year using only the Insured’s
23 age, sex, applicable rate class, and projected changes in mortality. Ex. A. at p. 10.
24          ANSWER: State Farm admits that the Policy contained a paragraph titled

25 “Monthly Cost of Insurance Rates” and that the following sentence was contained
26 within the paragraph: “These rates for each policy year are based on the Insured’s
27 age on the policy anniversary, sex, and applicable rate class.” Except as expressly
28 admitted, State Farm denies the allegations contained in Paragraph 32 of Plaintiff’s


                                                  11
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 12 of 32



 1 Complaint and specifically denies that this case meets the requirements for class
 2 certification under Rule 23 of the Federal Rules of Civil Procedure.
 3         33.    Policy year, age, sex, and rate class are factors commonly used within the
 4 life insurance industry to determine the mortality expectations of an insured or group or
 5 class of insureds.
 6         ANSWER: State Farm admits that age and sex are factors that relate to
 7 mortality expectations. Except as expressly admitted, State Farm denies the
 8 allegations contained in Paragraph 33 of Plaintiff’s Complaint.
 9         34.    By specifically identifying Cost of Insurance Rates for each policy year as
10 based on age, sex, and rate class and no other factors, Defendant agrees that mortality
11 expectations determine the Monthly Cost of Insurance Rates under the Policies, as
12 confirmed by the additional provision that “[s]uch rates can be adjusted for projected
13 changes in mortality.” Ex. A at p. 10.
14         ANSWER: State Farm denies these allegations and specifically denies that
15 this case meets the requirements for class certification under Rule 23 of the Federal
16 Rules of Civil Procedure.
17         35.    Given the language of the Monthly Cost of Insurance Rates provision in the
18 Policies, and its context in the Policies as a whole, no reasonable layperson would expect
19 that the Policies permitted Defendant to use any factor it wanted to determine Cost of
20 Insurance Rates for the Policies. A reasonable layperson would instead read policy year,
21 age, sex, and rate class, in combination with the contractual limitation that rates can only
22 be adjusted for “projected changes in mortality,” to mean that only mortality expectations
23 are used to determine Monthly Cost of Insurance Rates for the Policies.
24         ANSWER: State Farm denies these allegations and specifically denies that
25 this case meets the requirements for class certification under Rule 23 of the Federal
26 Rules of Civil Procedure.
27         36.    The Policies authorize Defendant to make periodic deductions from policy
28 owners’ Account Values including, specifically, Cost of Insurance Charges that are


                                                12
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 13 of 32



 1 calculated using rates that Defendant must determine based on specified factors, and that
 2 can be adjusted for projected changes in mortality.
 3         ANSWER: State Farm admits that it was authorized to make periodic
 4 deductions from the Account Value as permitted by the Policy. Except as expressly
 5 admitted, State Farm denies the allegations contained in Paragraph 36 of Plaintiff’s
 6 Complaint and specifically denies that this case meets the requirements for class
 7 certification under Rule 23 of the Federal Rules of Civil Procedure.
 8         37.    The Policies also disclose a premium expense charge set at a fixed
 9 percentage of five percent of each premium payment made. The Policies further disclose
10 a separate, monthly expense charge within the Monthly Deduction that Defendant set at
11 a fixed amount of $5.00 per month.
12         ANSWER: State Farm admits that Plaintiff’s Policy had a premium expense
13 charge of 5 percent of each premium payment and a monthly expense charge of
14 $5.00 but denies the remaining allegations in Paragraph 37 of Plaintiff’s Complaint.
15 State Farm specifically denies that this case meets the requirements for class
16 certification under Rule 23 of the Federal Rules of Civil Procedure.
17         38.    Although the Policies authorize Defendant to use only certain, specified
18 factors in determining Monthly Cost of Insurance Rates, Defendant uses other factors,
19 not authorized by the Policies, when determining those rates, including, without
20 limitation, profits and expenses.
21         ANSWER: State Farm denies these allegations and specifically denies that
22 this case meets the requirements for class certification under Rule 23 of the Federal
23 Rules of Civil Procedure.
24         39.    By loading these factors into Monthly Cost of Insurance Rates, Defendant
25 knowingly causes those rates to be higher than what is explicitly authorized by the
26 Policies and, as a result, withdraws Cost of Insurance Charges from policy owner Account
27 Values in amounts greater than what is permitted by the Policies.
28


                                              13
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 14 of 32



 1         ANSWER: State Farm denies these allegations and specifically denies that
 2 this case meets the requirements for class certification under Rule 23 of the Federal
 3 Rules of Civil Procedure.
 4         40.    By loading unauthorized factors in Monthly Cost of Insurance Rates,
 5 Defendant repeatedly and continuously breaches the Policies and impermissibly inflates
 6 those rates.
 7         ANSWER: State Farm denies these allegations and specifically denies that
 8 this case meets the requirements for class certification under Rule 23 of the Federal
 9 Rules of Civil Procedure.
10         41.    As a direct and proximate result of Defendant’s breaches, Plaintiff and the
11 Class have been damaged, and those damages are continuing in nature in that Defendant
12 deducted and will continue to deduct unauthorized Cost of Insurance Charges from policy
13 owners’ Account Values.
14         ANSWER: State Farm denies these allegations and specifically denies that
15 this case meets the requirements for class certification under Rule 23 of the Federal
16 Rules of Civil Procedure. State Farm further specifically denies that any “damage”
17 to Plaintiff is continuing in nature because he voluntarily surrendered his policy in
18 exchange for cash in 1999, thereby terminating the policy.
19         42.    By loading expense factors in Monthly Cost of Insurance Rates, Defendant
20 repeatedly and continuously breaches the Policies by impermissibly deducting from the
21 Account Values of Plaintiff and the Class amounts in excess of the fixed expense charges
22 expressly authorized by the Policies.
23         ANSWER: State Farm denies these allegations and specifically denies that
24 this case meets the requirements for class certification under Rule 23 of the Federal
25 Rules of Civil Procedure.
26         43.    As a direct and proximate result of Defendant’s breaches, Plaintiff and the
27 Class have been damaged and those damages are continuing in nature in that Defendant
28 has deducted and will continue to deduct expenses, including without limitation,


                                               14
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 15 of 32



 1 maintenance, administrative, and other expenses, from the Account Values of Plaintiff
 2 and the Class in amounts not authorized by the Policies.
 3         ANSWER: State Farm denies these allegations and specifically denies that
 4 this case meets the requirements for class certification under Rule 23 of the Federal
 5 Rules of Civil Procedure. State Farm further specifically denies that any “damage”
 6 to Plaintiff is continuing in nature because he voluntarily surrendered his policy in
 7 exchange for cash in 1999, thereby terminating the policy.
 8         44.    The nature of Defendant’s conduct is such that Plaintiff and each member
 9 of the Class would be unaware that Defendant was engaging in wrongdoing by taking
10 inflated charges and improper amounts from their Account Values. Defendant possesses
11 the actuarial information and equations underlying the computation of rates and charges
12 for the Policies. The Monthly Cost of Insurance Rates used to calculate the monthly Cost
13 of Insurance Charges are not disclosed to policy owners, nor are the components or factors
14 that comprise those rates. Even if they were, Plaintiff and the Class would lack the
15 knowledge, experience, and training to reasonably ascertain how Defendant calculated
16 the rates and charges.
17         ANSWER: State Farm denies these allegations and specifically denies that
18 this case meets the requirements for class certification under Rule 23 of the Federal
19 Rules of Civil Procedure.
20         45.    Defendant was aware that Plaintiff and each member of the Class did not
21 know about the improper deductions because of Defendant’s superior knowledge of the
22 aforementioned computations. Defendant sent Plaintiff annual statements that identified
23 each month’s Cost of Insurance Charge while affirmatively concealing the factors
24 Defendant used to calculate the Cost of Insurance Rates. Despite reasonable diligence on
25 his part, Plaintiff was kept ignorant by Defendant of the factual bases for these claims for
26 relief. Defendant’s withholding of material facts concealed these claims and tolled all
27 applicable statutes of limitation.
28


                                                15
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 16 of 32



 1          ANSWER: State Farm denies these allegations and specifically denies that
 2 this case meets the requirements for class certification under Rule 23 of the Federal
 3 Rules of Civil Procedure.
 4          46.    Plaintiff reasonably relied to his detriment on Defendant’s fraudulent
 5 concealment of its misconduct and material omission of the factors actually used to
 6 calculate the deductions from his Account Value. As a result of such concealment,
 7 Plaintiff did not believe that he had suffered any injury or that it was necessary to file a
 8 lawsuit. Plaintiff did not discover, and exercising reasonable diligence could not have
 9 discovered, the facts establishing Defendant’s breaches or the harm caused thereby.
10 Plaintiff did not learn of Defendant’s breaches of the Policy supporting his claim until he
11 engaged counsel.
12          ANSWER: State Farm denies these allegations and specifically denies that
13 this case meets the requirements for class certification under Rule 23 of the Federal
14 Rules of Civil Procedure.
15          47.    Defendant is estopped from asserting a statute of limitations defense.
16 Defendant’s conduct in failing to disclose the true factors it used—and continues to use—
17 to calculate the Cost of Insurance Rates misled Plaintiff and prevented him from learning
18 the factual bases for these claims for relief. Plaintiff proceeded diligently to file suit once
19 he discovered the need to proceed. Defendant’s continuing breach of the Policies is
20 ongoing.
21          ANSWER: State Farm denies these allegations.
22                                 CLASS ALLEGATIONS
23          48.    Plaintiff brings this lawsuit under Fed. R. Civ. P. 23, individually and as a
24 representative of the following Class: All persons who own or owned a universal life
25 policy issued by State Farm on its policy form 94030 in the State of Arizona.
26          ANSWER: State Farm admits that Plaintiff purports to bring this case as a
27 class action under Fed. R. Civ. P. 23 but denies that this case meets the requirements
28 for certification of a class. Except as expressly admitted, State Farm denies the


                                                  16
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 17 of 32



 1 allegations contained in Paragraph 48 of Plaintiff’s Complaint.
 2         49.     Excluded from the Class is Defendant, any entity in which Defendant has a
 3 controlling interest, any of the officers, directors, or employees of Defendant, the legal
 4 representatives, heirs, successors, and assigns of Defendant, any State Farm independent
 5 contractor insurance agents, anyone employed with Plaintiff’s counsel’s firms, any Judge
 6 to whom this case is assigned, and the Judge’s immediate family. Excluded from the Class
 7 is any policy that explicitly discloses all of the factors Defendant uses to calculate its rates
 8 and charges.
 9         ANSWER: State Farm admits that Plaintiff purports to bring this case as a
10 class action under Fed. R. Civ. P. 23 but denies that this case meets the requirements
11 for certification of a class. Except as expressly admitted, State Farm denies the
12 allegations contained in Paragraph 49 of Plaintiff’s Complaint.
13         50.     Plaintiff’s claims satisfy the numerosity, commonality, typicality,
14 adequacy, and superiority requirements of Federal Rule of Civil Procedure 23(a), and the
15 requirements for class treatment under Rules 23(b)(1), (b)(2), and (b)(3).
16         ANSWER: State Farm denies these allegations.
17         51.     The numerosity requirement is satisfied because there are thousands of
18 Class members who are geographically dispersed, making joinder impracticable, and the
19 disposition of Class member claims in a single action will provide a substantial benefit to
20 all parties and to the Court.
21         ANSWER: State Farm denies these allegations.
22         52.     Class members are ascertainable from information and records in
23 Defendant’s possession, custody, or control. Notice of this action can therefore be readily
24 provided to the Class, via first class mail or other appropriate means, using information
25 contained in Defendant’s records.
26         ANSWER: State Farm denies these allegations.
27         53.     Plaintiff’s claims are typical of the claims of the Class, because the express
28 terms of the Policies purchased from Defendant by Plaintiff and proposed Class members


                                                  17
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 18 of 32



 1 contain identical limitations on the amounts Defendant can charge under the Policies.
 2         ANSWER: State Farm denies these allegations.
 3         54.    Plaintiff will fairly and adequately represent the Class because he is a
 4 member of the Class and his interests are aligned with, and do not conflict with, the
 5 interests of those he seeks to represent. The interests of the Class members will be fairly
 6 and adequately protected by Plaintiff and his counsel, who have extensive experience
 7 prosecuting complex class litigation.
 8         ANSWER: State Farm denies these allegations.
 9         55.    There are questions of fact and law common to the Class that predominate
10 over any questions affecting only individual members, and a class action is superior to
11 other available methods for the fair and efficient adjudication of the controversy. The
12 questions of law and fact common to the Class arising from Defendant’s actions include,
13 without limitation, the following:
14                a.     Whether Defendant is permitted by the Policies to determine its
15                       Monthly Cost of Insurance Rates using factors other than those
16                       specified in the Policies;
17                b.     Whether Defendant added, included, or relied on factors not
18                       specified in the Policies when determining the Monthly Cost of
19                       Insurance Rates used to calculate Cost of Insurance Charges for the
20                       Policies;
21                c.     Whether Defendant added, included, or relied on factors unrelated
22                       to its mortality expectations in determining Monthly Cost of
23                       Insurance Rates that the Policies provide are determined using
24                       specified mortality factors and no other specified factors;
25                d.     Whether Defendant is permitted by the Policies to charge expense
26                       amounts to policy owners in excess of the amounts disclosed in the
27                       Policies;
28                e.     Whether Defendant charged amounts in excess of those specifically


                                                18
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 19 of 32



 1                        authorized by the Policies;
 2                f.      Whether Defendant breached the terms of the Policies;
 3                g.      Whether Defendant converted Class members’ property;
 4                h.      Whether the Class was injured and sustained damages as a result of
 5                        Defendant’s wrongful conduct;
 6                i.      Whether the Class is entitled to damages, restitution, and/or other
 7                        relief as a remedy for Defendant’s conduct; and
 8                j.      Whether the Class is entitled to declaratory relief stating the proper
 9                        construction and/or interpretation of the Policies.
10         ANSWER: State Farm denies these allegations.
11         56.    The questions set forth above predominate over any questions affecting
12 only individual persons, and a class action is superior to all other available means of fair
13 and efficient adjudication of the claims of Plaintiff and Class members. The injury
14 suffered by each individual Class member is relatively small in comparison to the burden
15 and expense of individual prosecution of these claims. Even if Class members could
16 afford to pursue individual litigation, the court system could not. Individualized litigation
17 would risk inconsistent or contradictory judgments while increasing the delay and
18 expense to all parties, and to the judicial system, from the complex legal and factual issues
19 presented here. By contrast, the class action device presents far fewer management
20 difficulties, and provides the benefits of single adjudication, an economy of scale, and
21 comprehensive supervision by a single court.
22         ANSWER: State Farm denies these allegations.
23         57.    Defendant has acted or refused to act on grounds generally applicable to
24 Plaintiff and Class members, making declaratory relief appropriate with respect to the
25 Class as a whole.
26         ANSWER: State Farm denies these allegations.
27
28


                                                 19
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 20 of 32



 1                        COUNT I: BREACH OF CONTRACT
                             (Cost of Insurance Charge)
 2
 3         58.    The allegations contained in paragraphs 1 through 57 are incorporated by
 4 reference as if fully alleged herein.
 5         ANSWER: State Farm incorporates and restates by reference its responses to
 6 all preceding allegations.
 7         59.    Plaintiff and the Class purchased life insurance policies—defined herein as
 8 the Policies—from Defendant.
 9         ANSWER: State Farm admits that Plaintiff purchased the Policy. Except as
10 expressly admitted, State Farm denies the allegations contained in Paragraph 59 of
11 Plaintiff’s Complaint and specifically denies that this case meets the requirements
12 for class certification under Rule 23 of the Federal Rules of Civil Procedure.
13         60.    The Policies are valid and enforceable contracts between Defendant and
14 Class members, including Plaintiff.
15         ANSWER: State Farm admits that the Policy was valid and enforceable
16 contract during its term, but denies that the Policy remains valid and enforceable
17 by Plaintiff as he voluntarily surrendered his Policy in 1999. Except as expressly
18 admitted, State Farm denies the allegations contained in Paragraph 60 of Plaintiff’s
19 Complaint and specifically denies that this case meets the requirements for class
20 certification under Rule 23 of the Federal Rules of Civil Procedure.
21         61.    Plaintiff and the Class members substantially performed their obligations
22 under the terms of the Policies.
23         ANSWER: State Farm admits that Plaintiff substantially performed his
24 obligations under the Policy during its term, which ended when he voluntarily
25 surrendered his Policy in 1999. Except as expressly admitted, State Farm denies the
26 allegations contained in Paragraph 61 of Plaintiff’s Complaint and specifically
27 denies that this case meets the requirements for class certification under Rule 23 of
28 the Federal Rules of Civil Procedure.


                                               20
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 21 of 32



 1         62.    By determining Monthly Cost of Insurance Rates inconsistent with the
 2 terms of the Policies and loading unauthorized factors in Monthly Cost of Insurance
 3 Rates, Defendant impermissibly caused and continues to cause those rates to be higher
 4 than what is explicitly authorized by the Policies.
 5         ANSWER: State Farm denies these allegations and specifically denies that
 6 this case meets the requirements for class certification under Rule 23 of the Federal
 7 Rules of Civil Procedure.
 8         63.    Because Defendant calculates Cost of Insurance Charges inconsistent with
 9 the terms of the Policies, including using Monthly Cost of Insurance Rates that are higher
10 than those authorized by the Policies, Defendant deducted Cost of Insurance Charges
11 from the Account Values of Plaintiff and the Class in amounts greater than those
12 authorized by their policies.
13         ANSWER: State Farm denies these allegations and specifically denies that
14 this case meets the requirements for class certification under Rule 23 of the Federal
15 Rules of Civil Procedure.
16         64.    Defendant’s practice of deducting charges in amounts not authorized by the
17 Policies constitutes a breach of the Policies.
18         ANSWER: State Farm denies these allegations and specifically denies that
19 this case meets the requirements for class certification under Rule 23 of the Federal
20 Rules of Civil Procedure.
21         65.    As a direct and proximate result of Defendant’s ongoing and continuing
22 breach, Plaintiff and the Class have sustained damages that are continuing in nature in an
23 amount to be determined at trial.
24         ANSWER: State Farm denies these allegations and specifically denies that
25 this case meets the requirements for class certification under Rule 23 of the Federal
26 Rules of Civil Procedure. State Farm further specifically denies that any “damage”
27 to Plaintiff is continuing in nature because he voluntarily surrendered his policy in
28 exchange for cash in 1999, thereby terminating the policy.


                                                21
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 22 of 32



 1                       COUNT II: BREACH OF CONTRACT
                                 (Expense Charge)
 2
 3         66.    The allegations contained in paragraphs 1 through 57 are incorporated by
 4 reference as if fully alleged herein.
 5         ANSWER: State Farm incorporates and restates by reference its responses to
 6 all preceding allegations.
 7         67.    By loading Monthly Cost of Insurance Rates with undisclosed and
 8 unauthorized expenses, Defendant impermissibly deducts expenses from the Account
 9 Values of Plaintiff and the Class in amounts in excess of the fixed expense charges
10 expressly authorized by the Policies.
11         ANSWER: State Farm denies these allegations and specifically denies that
12 this case meets the requirements for class certification under Rule 23 of the Federal
13 Rules of Civil Procedure.
14         68.    By deducting unauthorized expense charges from the Account Values of
15 Plaintiff and the Class, Defendant has breached the Policies.
16         ANSWER: State Farm denies these allegations and specifically denies that
17 this case meets the requirements for class certification under Rule 23 of the Federal
18 Rules of Civil Procedure.
19         69.    As direct and proximate result of Defendant’s ongoing and continuing
20 breach, Plaintiff and the Class have sustained damages that are continuing in nature in an
21 amount to be determined at trial.
22         ANSWER: State Farm denies these allegations and specifically denies that
23 this case meets the requirements for class certification under Rule 23 of the Federal
24 Rules of Civil Procedure. State Farm further specifically denies that any “damage”
25 to Plaintiff is continuing in nature because he voluntarily surrendered his policy in
26 exchange for cash in 1999, thereby terminating the policy.
27
28


                                               22
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 23 of 32



 1                              COUNT III: CONVERSION
 2         70.    The allegations contained in paragraphs 1 through 57 are incorporated by
 3 reference as if fully alleged herein.
 4         ANSWER: State Farm incorporates and restates by reference its responses to
 5 all preceding allegations.
 6         71.    Plaintiff and the Class were the owners of the funds Defendant deducted
 7 from their Account Values in excess of the amounts permitted by the terms of the Policies.
 8         ANSWER: State Farm denies these allegations and specifically denies that
 9 this case meets the requirements for class certification under Rule 23 of the Federal
10 Rules of Civil Procedure.
11         72.    Defendant intentionally and substantially interfered with that property
12 interest. By deducting Cost of Insurance Charges and expense charges in unauthorized
13 amounts from the Account Values of Plaintiff and the Class, Defendant assumed and
14 exercised dominion and control over, and misappropriated or misapplied specific funds
15 placed in the custody of Defendant for the benefit of Plaintiff and the Class members,
16 without authorization or consent and in hostility to the rights of Plaintiff and Class
17 members.
18         ANSWER: State Farm denies these allegations and specifically denies that
19 this case meets the requirements for class certification under Rule 23 of the Federal
20 Rules of Civil Procedure.
21         73.    Defendant continues to retain these funds unlawfully. At no time did
22 Plaintiff or any Class member consent to such wrongful retention of funds by Defendant.
23         ANSWER: State Farm denies these allegations and specifically denies that
24 this case meets the requirements for class certification under Rule 23 of the Federal
25 Rules of Civil Procedure.
26         74.    Defendant’s wrongful exercise of control over the personal property of
27 Plaintiff and Class members constitutes conversion. Demand is excused because
28 Defendant’s possession of the property was acquired wrongfully and because demand


                                               23
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 24 of 32



 1 would be useless.
 2         ANSWER: State Farm denies these allegations and specifically denies that
 3 this case meets the requirements for class certification under Rule 23 of the Federal
 4 Rules of Civil Procedure.
 5         75.   As a direct and proximate result of Defendant’s conduct, Plaintiff and the
 6 Class have been damaged, and these damages are continuing in nature.
 7         ANSWER: State Farm denies these allegations and specifically denies that
 8 this case meets the requirements for class certification under Rule 23 of the Federal
 9 Rules of Civil Procedure. State Farm further specifically denies that any “damage”
10 to Plaintiff is continuing in nature because he voluntarily surrendered his policy in
11 exchange for cash in 1999, thereby terminating the policy.
12         76.   Although requiring expert testimony, the amounts of unauthorized Cost of
13 Insurance Charges and expense charges Defendant took from Plaintiff and the Class are
14 capable of determination, to an identified sum, by comparing Plaintiff’s actual Cost of
15 Insurance Charge each month to a Cost of Insurance Charge computed using a Monthly
16 Cost of Insurance Rate determined using only the mortality factors provided for in the
17 Policy.
18         ANSWER: State Farm denies these allegations and specifically denies that
19 this case meets the requirements for class certification under Rule 23 of the Federal
20 Rules of Civil Procedure.
21         77.   Defendant intended to cause damage to the Plaintiff and the Class by
22 deducting more from their Account Values than was authorized by the Policies.
23         ANSWER: State Farm denies these allegations and specifically denies that
24 this case meets the requirements for class certification under Rule 23 of the Federal
25 Rules of Civil Procedure.
26         78.   By reason of the foregoing, Plaintiff and Class members are entitled to
27 recover from Defendant all damages and costs permitted by law, including all amounts
28 Defendant wrongfully converted.


                                              24
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 25 of 32



 1         ANSWER: State Farm denies these allegations and specifically denies that
 2 this case meets the requirements for class certification under Rule 23 of the Federal
 3 Rules of Civil Procedure.
 4                       COUNT IV: DECLARATORY RELIEF
 5         79.    The allegations contained in paragraphs 1 through 57 are incorporated by
 6 reference as if fully alleged herein.
 7         ANSWER: State Farm incorporates and restates by reference its responses to
 8 all preceding allegations.
 9         80.    An actual controversy has arisen and now exists between Plaintiff and the
10 Class, on the one hand, and Defendant, on the other, concerning the respective rights and
11 duties of the parties under the Policies.
12         ANSWER: State Farm denies these allegations and specifically denies that
13 this case meets the requirements for class certification under Rule 23 of the Federal
14 Rules of Civil Procedure.
15         81.    Plaintiff contends that Defendant breached and continues to breach the
16 Policies in the following respects:
17                a.     By using unauthorized and undisclosed factors to compute the
18                       Monthly Cost of Insurance Rates under the Policies, Defendant
19                       impermissibly increased Monthly Cost of Insurance Rates for the
20                       Policies and, as a result, withdraws Cost of Insurance Charges from
21                       the Account Values of Plaintiff and the Class in amounts greater than
22                       those authorized by the Policies; and
23                b.     By inflating Monthly Cost of Insurance Rates under the Policies with
24                       expense factors that are not disclosed as being used to determine
25                       those rates, Defendant impermissibly deducted expense charges
26                       from the Account Values of Plaintiff and the Class in amounts in
27                       excess of the fixed expense charges expressly authorized by the
28                       Policies.


                                               25
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 26 of 32



 1         ANSWER: State Farm denies these allegations and specifically denies that
 2 this case meets the requirements for class certification under Rule 23 of the Federal
 3 Rules of Civil Procedure.
 4         82.     Plaintiff therefore seeks a declaration of the parties’ respective rights and
 5 duties under the Policies and requests the Court to declare the aforementioned conduct of
 6 Defendant as unlawful and in material breach of the Policies so that future controversies
 7 may be avoided.
 8         ANSWER: State Farm admits that Plaintiff seeks a declaration of the parties’
 9 rights and duties under the Policy. Except as expressly admitted, State Farm denies
10 the allegations contained in Paragraph 82 of Plaintiff’s Complaint and specifically
11 denies that this case meets the requirements for class certification under Rule 23 of
12 the Federal Rules of Civil Procedure.
13                                AFFIRMATIVE DEFENSES
14                                      FIRST DEFENSE
15         Plaintiff’s claims and the claims of all members of the putative class are barred, in

16 whole or in part, by the applicable statutes of limitations. Plaintiff’s life insurance policy
17 was issued in February 1997, more than 23 years before he filed his Complaint, and he
18 cannot adequately demonstrate any fraudulent concealment by State Farm or other facts
19 that would toll the running of the applicable statute of limitation. All owners of life
20 insurance issued on Form 94030 purchased their policies on or before June 30, 2004,
21 more than 15 years before the Plaintiff filed his Complaint. By virtue of the life insurance
22 contract and the communications between the Plaintiff and members of the putative class
23 over the years of policy ownership, Plaintiff and all members of the putative class had
24 adequate actual or constructive knowledge to trigger the limitations period so that the
25 applicable statutes of limitation have now expired.
26
27
28


                                                 26
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 27 of 32



 1                                      SECOND DEFENSE
 2           Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.
 3 Plaintiff received the entire benefit of the bargain and cannot now mount a claim for
 4 breach.
 5                                        THIRD DEFENSE
 6           Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s own actions,
 7 negligence or legal fault.
 8                                      FOURTH DEFENSE
 9           Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver,
10 including without limitation the voluntary payment doctrine.
11                                        FIFTH DEFENSE
12           Plaintiff’s claims are barred, in whole or in part, by his failure to mitigate damages,
13 if any.
14                                        SIXTH DEFENSE
15           Plaintiff’s claims are barred, in whole or in part, by the filed rate doctrine.
16                                      SEVENTH DEFENSE
17           Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches because
18 Plaintiff waited many years to bring the claims in this action and State Farm is prejudiced
19 and disadvantaged by this undue delay.
20                                       EIGHTH DEFENSE
21           Plaintiff’s claims and the claims of the putative class are barred by or otherwise
22 did not survive the surrender or termination of the policy.
23                                        NINTH DEFENSE
24           Claims of the putative class are barred by or otherwise did not survive either the
25 death of the owner of the policies or the death of the insured.
26                                       TENTH DEFENSE
27           Plaintiff’s and the class’s claims are barred in whole or in part by the doctrines of
28 payment, accord and satisfaction, recoupment, set-off, and/or election of remedies.


                                                   27
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 28 of 32



 1                                   ELEVENTH DEFENSE
 2         The breach of contract claims of any class member who did not pay a premium for
 3 the alleged coverage for which they seek to recover payment fail for lack of consideration.
 4                                   TWELFTH DEFENSE
 5         Plaintiff’s request for punitive and exemplary damages violates State Farm’s right
 6 to procedural and substantive due process, violates State Farm’s right to protection from
 7 excessive fines, violates the guarantees against undue burdens upon commerce, and
 8 denies State Farm equal protection under the United States Constitution and the Arizona
 9 Constitution. The prayer for punitive and exemplary damages recovery should therefore
10 be stricken.
11                                 THIRTEENTH DEFENSE
12         The Complaint, and each purported cause of action alleged therein, is barred by
13 the conduct, actions and inactions of Plaintiff, and/or the persons on whose behalf he
14 purports to bring this action, under the doctrine of ratification.
15                                 FOURTEENTH DEFENSE
16         The Complaint’s prayers for equitable relief are barred because Plaintiff, and the
17 persons on whose behalf Plaintiff purports to bring this action, has or have adequate
18 remedies at law.
19                                  FIFTEENTH DEFENSE
20         With respect to the claims of Plaintiff and/or the putative class, the terms and
21 conditions imposed with respect to the insurance that is the subject of the Complaint
22 complied with all applicable statutes, regulations, and/or filed rates and policy forms. To
23 the extent that the causes of action advanced in the Complaint challenge the terms
24 contained in policy forms accepted for those terms and conditions, such claims are barred
25 as a matter of law, since among other things, all such claims seek to obtain a contact term
26 other than the filed and accepted forms.
27
28


                                                 28
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 29 of 32



 1                                  SIXTEENTH DEFENSE
 2         The claims advanced in the Complaint by Plaintiff, and/or the persons on whose
 3 behalf he purports to bring this action, insofar as they relate to alleged conduct that is
 4 subject to the regulatory jurisdiction of one or more regulatory or administrative agencies
 5 or bodies, are subject to the exclusive jurisdiction of those regulatory or administrative
 6 agencies under the doctrines of primary and/or exclusive jurisdiction. Alternatively, such
 7 claims are barred by the absence of any private right of action with regard to conduct
 8 submitted to the discretion of a regulatory or administrative agency or body.
 9                                SEVENTEENTH DEFENSE
10         The Complaint and each and every claim for relief are barred by the Parol Evidence
11 Rule, which precludes the claimants from varying the written terms of the policies.
12                                EIGHTEENTH DEFENSE
13         State Farm alleges that the adjudication of the claims of the putative class through
14 purported classwide proof violates State Farm’s right to due process of law and right to
15 trial by jury guaranteed by the United States and Arizona Constitutions.
16                                 NINETEENTH DEFENSE
17         The claims and/or damages of Plaintiff and the alleged putative class may be
18 barred, in whole or in part, by the terms, conditions, limitations, and exclusions contained
19 within their respective policies and/or by public policy or express provision of law.
20                                 TWENTIETH DEFENSE
21         The Complaint fails to state a claim upon which any relief can be granted.
22                               TWENTY-FIRST DEFENSE
23         Plaintiff and some or all members of the putative class lack standing to bring some
24 or all of the claims set forth in the Complaint because they have not suffered any injury
25 in fact.
26                              TWENTY-SECOND DEFENSE
27         Plaintiff has failed to state a claim for relief for conversion because, among other
28 things, the only source of duty alleged arises from the life insurance policy with State


                                                29
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 30 of 32



 1 Farm and the economic loss doctrine bars recovery of the purely economic damages
 2 alleged. Plaintiff does not have a property interest or other interest in the policy account
 3 value that arises from any source other than the contract that is legally sufficient to support
 4 a claim for conversion.
 5                                TWENTY-THIRD DEFENSE
 6         Plaintiff cannot assert untimely claims based on fraudulent concealment as alleged
 7 in the Complaint as State Farm had no duty to disclose the conduct of which Plaintiff
 8 complains and State Farm had no intent to deceive Plaintiff or any other policyholder.
 9                              TWENTY-FOURTH DEFENSE
10         Plaintiff cannot assert untimely claims under fraudulent concealment as alleged in
11 the Complaint because Plaintiff has not alleged fraud with the particularity required by
12 Rule 9(b) of the Rules of Civil Procedure.
13                                TWENTY-FIFTH DEFENSE
14         Plaintiff’s claims are barred by the doctrines of res judicata and collateral estoppel.
15                                TWENTY-SIXTH DEFENSE
16         Plaintiff has failed to state a claim for relief for conversion because, among other
17 things, a claim for conversion of money requires proof of a separately identifiable fund
18 identical in amount to the alleged converted money.
19                              TWENTY-SEVENTH DEFENSE
20         Some of the putative class members have released the claims set forth in the
21 Complaint.
22                               TWENTY-EIGHTH DEFENSE
23         Because Plaintiff and the putative class members’ claims for conversion and for
24 declaratory judgment are based on the same alleged conduct as Plaintiff’s and the putative
25 class members’ breach of contract claims, Plaintiff and the putative class members cannot
26 recover under both.
27
28


                                                 30
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 31 of 32



 1                               TWENTY-NINTH DEFENSE
 2         Some or all of Plaintiff’s claims and the claims of the persons he purports to
 3 represent are barred by the express provisions of those persons’ respective insurance
 4 contracts, which authorize each of the deductions about which Plaintiff complains.
 5                                  THIRTIETH DEFENSE
 6         Plaintiff, and the other persons he purports to represent, suffered no damages by
 7 reason of any act or omission of Defendant.
 8                                THIRTY-FIRST DEFENSE
 9         Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands.
10                        RESERVATION OF OTHER DEFENSES
11         State Farm is informed and believes that it may have other defenses of which it is
12 presently unaware. State Farm reserves the right to allege additional defenses upon
13 discovery of additional facts during the course of discovery.
14                                 REQUEST FOR RELIEF
15         Wherefore, State Farm denies that Plaintiff is entitled to any of the relief he seeks,
16 whether on behalf of himself or a putative class, and prays for judgment as follows:
17                1.     That Plaintiff take nothing by his Complaint;
18                2.     That the Court dismiss, with prejudice, Plaintiff’s Complaint, and
19 award State Farm its recoverable costs and attorneys’ fees pursuant to A.R.S. § 12-
20 341.01; and
21                3.     That the Court award State Farm such other and further relief as it
22 may deem just and proper.
23
                                DEMAND FOR JURY TRIAL
24
           State Farm Life hereby demands a trial by jury of all issues so triable.
25
26
27
28


                                                 31
     Case 2:20-cv-01389-SMB Document 24 Filed 01/12/21 Page 32 of 32



 1   Dated: January ___,
                     12 2021                 Respectfully Submitted,
 2
                                               STINSON LLP
 3
                                               By: /s/Sharon W. Ng
 4                                                 Sharon W. Ng
                                                   1850 N. Central Avenue, Suite 2100
 5                                                 Phoenix, AZ 85004
 6                                                 Todd Noteboom, admitted pro hac vice
                                                   50 South Sixth Street, Suite 2600
 7                                                 Minneapolis, MN 55402
 8                                                 Jeremy A. Root, admitted pro hac vice
                                                   230 W. McCarty Street
 9                                                 Jefferson City, MO 65101-1553
10                                                 Attorneys for Defendant State Farm Life
                                                   Insurance Company
11
12                             CERTIFICATE OF SERVICE

13         I hereby certify that on January ___,
                                            12   2021, I caused the foregoing document to be

14 filed electronically with the Clerk of the Court through ECF, and served the counsel of
15 record via the Court’s CM/ECF System.
16         José de Jesús Rivera
           Heather L.H. Goodwin
17         MILLER, PITT, FELDMAN & McANALLY P.C.
           2800 North Central Avenue, Suite 840
18         Phoenix, Arizona 85004
19         Norman E. Siegel
           Ethan M. Lange
20         Lindsay Todd Perkins
           STUEVE SIEGEL HANSON LLP
21         460 Nichols Road, Suite 200
           Kansas City, Missouri 64112
22
           John J. Schirger
23         Matthew W. Lytle
           Joseph M Feierabend
24         MILLER SCHIRGER, LLC
           4520 Main Street, Suite 1570
25         Kansas City, Missouri 64111
26
                                              /s/ Kathleen Kaupke
27
28


                                              32
